902 A.2d 1232 (2006)
188 N.J. 215
Hilda PEREZ, on Behalf of Herself and All Others Similarly Situated Plaintiff,
v.
RENT-A-CENTER, INC., Defendant-Movant.
Supreme Court of New Jersey.
July 10, 2006.
186 N.J. 188, 892 A.2d 1255
ORDERED that the motion for clarification (M-40) is granted, limited to the following: The judgment of the Court is prospective, except that it applies to plaintiff and if the trial court certifies this matter as a class action as part of the proceedings it conducts pursuant to the Court's remand, to the members of the class.